Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 06/27/2022.
3.	Claim 9 is newly added.  Claims 1-2, 5, 7-12, 15 and 17-20 are currently pending in this Office action.
4.	The claim objection and the 35 U.S.C. 112, second paragraph rejections made in the prior Office action are withdrawn.

Allowable Subject Matter
5.	Claims 1-2, 5, 7-12, 15 and 17-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-2, 5, 7-12, 15 and 17-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a system, a computer program product comprising a non-transitory computer-readable medium, or a method enabling snapshot backups in a global name space of a cluster network comprising, in addition to the other recited features of the claim, the features of representing the name space of cluster network in an MTree; storing data files organized in a hierarchical tree format on one or more data nodes; storing name specific information of the data files in a B+ Tree format in a meta node; taking snapshot backups of individual MTree limbs, each individual MTree limb representing an individual node within the cluster network; linking the limbs of each snapshot into groups; forming a global snapshot from the snapshot backups of the individual MTree limbs; broadcasting a remote procedure call to all limb nodes of the MTree to initiate a cluster-wide quiescing process; flushing data content in transit and stabilizing a block map of all dirty files; persisting each files block map inode record into a local data space B+ Tree; and registering and storing a cluster-wide identity of the global snapshot in the manner recited in claims 1, 11 or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161